                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

KELLY M. BASSETT, individually and as )
heir of JAMES M. BASSETT, on behalf of )              Case No. 8:16-cv-00449-JFB-SMB
herself and all others similarly situated, )
                                           )
                        Plaintiff,         )
                                           )
vs.                                        )          AMENDED ORDER STAYING
                                           )          NOTICE DEADLINES AND SETTING
CREDIT BUREAU SERVICES, INC. and )                    SETTLEMENT CONFERENCE
C.J. TIGHE,                                )          DEADLINES
                                           )
                        Defendants.        )

       This matter is before the Court in preparation for a settlement conference. Appearing via

telephone were Pamela Car and William Reinbrecht for Plaintiff and Joshua Dickinson and Shilee

Mullin for Defendants. The parties have requested that certain notice deadlines be stayed pending

the parties’ pursuit of settlement and that deadlines related to the settlement conference be set. The

Court finds that the parties’ requests are well founded.

       IT IS ORDERED that the following deadlines are stayed until further Order: June 12,

2019 deadline for Plaintiff to send class notice and August 12, 2019 deadline for class members to

opt out or intervene.

       IT IS FURTHER ORDERED:

       1.      A settlement conference will be conducted by the Undersigned Magistrate Judge

on July 11, 2019 at 9:00 a.m.

       2.      The parties agree that 3,663 members are in the class and all members are in both

classes for settlement conference purposes only.

       3.      Defendants shall provide to Plaintiff agreed upon updated financial materials on or

before June 21, 2019. The “agreed upon updated financial materials” includes: Defendants’ 2017

federal income tax returns and 2018 requests for extension of federal income tax returns; balance

                                                  1
sheet and income statement for Defendant Credit Bureau Services, Inc. for the month ending May

31, 2019; a personal financial statement for the month ending May 31,2019 for Ms. Tighe; monthly

bank statements for the month ending May 31, 2019, if monthly statements are provided by the

bank, for Defendants and for any businesses that Ms. Tighe has an ownership interest.

       4.        Plaintiff will provide an opening demand to Defendants on or before June 28, 2019,

contingent on the listed items above being timely produced, or within 7 days of receipt of the last

of said items.

       5.        Defendants shall respond to Plaintiff’s opening demand on or before July 8, 2019.

       6.        On or before July 9, 2019, either party may notify the Court of their request to

cancel the settlement conference.

       DATED this 14th day of June, 2019.

                                                  BY THE COURT:


                                                  Susan M. Bazis
                                                  United States Magistrate Judge




                                                 2
                                                                                         OM 525560.1
                                                                                         OM 527438.1
